Case: 19-30356     Document: 00515772580         Page: 1     Date Filed: 03/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 9, 2021
                                  No. 19-30356                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dwayne Winans, Jr.; Bryson Tuesno,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:16-CR-175-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Following a jury trial, Defendant-Appellant Dwayne Winans, Jr., was
   convicted of two counts of bank robbery, in violation of 18 U.S.C. § 2113(a),
   two counts of carjacking, in violation of 18 U.S.C. § 2119, and four counts of
   brandishing a firearm during and in relation to a crime of violence, in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30356        Document: 00515772580        Page: 2   Date Filed: 03/09/2021




                                    No. 19-30356


   violation of 18 U.S.C. § 924(c). He was sentenced to 360 months of
   imprisonment, followed by a five-year term of supervised release.
   Codefendant-Appellant Bryson Tuesno was convicted of two counts of
   armed robbery and two counts of brandishing a firearm during and in relation
   to a crime of violence and was sentenced to 180 months and one day of
   imprisonment, followed by a three-year term of supervised release. They
   both appeal.
          As his sole issue on appeal, Winans contends that the district court
   erred in denying his motion to dismiss his indictment, alleging a violation of
   his rights under the Speedy Trial Act. Although Winans’s indictment issued
   44 days after his arrest, 15 of those days were excludable, 10 for his transfer
   from another district, see 18 U.S.C. § 3161(h)(1)(F), and five for the pendency
   of the Government’s pretrial motion for detention, filed on Wednesday,
   August 24, 2016, and heard on Monday, August 29, 2016.                     See
   § 3161(h)(1)(D); United States v. Gonzalez-Rodriguez, 621 F.3d 354, 368-69
   (5th Cir. 2010).
          Winans here renews his assertion that the delay in holding a hearing
   on the Government’s pretrial motion for detention violated the Bail Reform
   Act and, pursuant to that act, the Government was entitled to no more than
   three excludable days, including weekends. His argument is not well-taken.
   His reliance on United States v. Tinklenberg, 563 U.S. 647 (2011), is
   misplaced: That case did not involve the specified delays under the Bail
   Reform Act. That statute requires that weekends and legal holidays be
   excluded from the relevant three-day period, see 18 U.S.C. § 3142(f)(2), so
   the district court correctly determined that there was no violation of the Bail
   Reform Act. Only 29 countable days of the speedy trial clock had lapsed at
   the time his indictment issued, so Winans fails to show a violation of the
   Speedy Trial Act. The district court did not err in denying his motion to
   dismiss the indictment.



                                         2
Case: 19-30356      Document: 00515772580           Page: 3     Date Filed: 03/09/2021




                                     No. 19-30356


          Tuesno contends that the evidence was insufficient to support his
   convictions; specifically, that there was insufficient evidence to establish his
   identity as one of the two bank robbers. He complains about the lack of direct
   forensic or eyewitness evidence linking him to the crime scenes, but his
   complaint is without merit. See United States v. Royals, 777 F.2d 1089, 1091
   (5th Cir. 1985). When the circumstantial evidence is viewed in the light most
   favorable to the prosecution, it was sufficient for reasonable jurors to find that
   Tuesno was one of the two men who attempted to rob the Regions Bank and
   who robbed the Gulf Coast Bank on August 15, 2016. See Jackson v. Virginia,
   443 U.S. 307, 319 (1979); United States v. Percel, 553 F.3d 903, 910 (5th Cir.
   2008); United States v. Williams, 264 F.3d 561, 576 (5th Cir. 2001).
          Tuesno also contends that the Government impermissibly called
   Gabriel as a hostile witness to impeach her with her prior statements to Agent
   Plummer. Tuesno urges that, because the Government knew Gabriel would
   be hostile, its attempt to impeach her with her otherwise inadmissible hearsay
   statements to Agent Plummer amounts to reversible error. He relies on
   United States v. Hogan, 763 F.2d 697, 702 (5th Cir.), opinion withdrawn in part
   on other grounds, 771 F.2d 82 (5th Cir. 1985).
          True, the Government “may not call a witness it knows to be hostile
   for the primary purpose of eliciting otherwise inadmissible impeachment
   testimony.” United States v. Cisneros-Gutierrez, 517 F.3d 751, 760 (5th Cir.
   2008) (internal quotation marks and citation omitted). However, absent
   “something in the record to ground a finding that the Government’s
   ‘primary purpose’ in calling [the witness] was to elicit otherwise
   impermissible evidence through impeachment,” we will not find error. Id.
          Tuesno also asserts that the Government knew Gabriel would be
   hostile and announced to the jury at the outset that it was calling Gabriel as
   a hostile witness, intending to treat her as such. However, that assertion is




                                           3
Case: 19-30356      Document: 00515772580           Page: 4   Date Filed: 03/09/2021




                                     No. 19-30356


   belied by the record, which, as the district court found, shows that the
   Government called Gabriel with the expectation that she would testify
   consistently with her prior statements.           The instant case is thus
   distinguishable from Hogan.      See 763 F.2d at 702.      Moreover, despite
   Gabriel’s memory problems, the Government was able to confirm through
   her testimony that she had purchased the Chevrolet Monte Carlo in question
   jointly with Tuesno and that the car was registered in both of their names.
   There is thus no support in the record for the contention that the
   Government’s “primary purpose” in calling Gabriel was to impeach her. See
   Cisneros-Gutierrez, 517 F.3d at 760.
          The claim also fails because the district court found Agent Plummer’s
   testimony about Gabriel’s prior statements to be otherwise admissible under
   FED. R. EVID. 803(2) and FED. R. EVID. 801(d). See Cisneros-Gutierrez,
   517 F.3d at 760. Tuesno conclusionally states that this was error, but he briefs
   no argument and cites no authority in support and has thus abandoned any
   challenge to those rulings. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
   Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748
   (5th Cir. 1987); Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986).
          For the foregoing reasons, the district court’s judgments are
   AFFIRMED.




                                          4